Citation Nr: 1431211	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected discogenic disease of the cervical spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1970, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for a bilateral shoulder disability under both direct and secondary service connection theories of entitlement.  In his July 2010 notice of disagreement and August 2011 VA Form 9, he essentially alleges that he has had persistent pain and stiffness in his shoulders since sustaining shoulder injuries in service from "being thrown from a tank."  Alternatively, he asserts that his right and left shoulder disabilities are secondary to his service-connected cervical disc disease.  

While an October 2009 VA examiner provided a nexus opinion regarding secondary service connection, she did not provide an opinion regarding the Veteran's direct service connection theory of entitlement.  VA's duty to assist mandates development for such an opinion.  

Furthermore, the Veteran asserts that Kansas City VA Medical Center (VAMC) treatment records from 1970 to 1973 support his direct service connection theory of entitlement.  In January 2013, the RO made a formal finding that records of such treatment are unavailable; and a January 2013 Report of General Information states that the Veteran was never a patient at the Kansas City VAMC.  However, as the current record includes a June 1970 report of examination at that facility and records of May 1973 treatment (including inpatient) at that facility (that reflect additional treatment was provided), the scope of the search for the records and the bases for the findings invite challenge.  

The record also reflects that the Veteran had Reserve service following his separation from active duty.  Service treatment records (STRs), to include reports of periodic examinations, from his Reserve service have not been sought, and may contain pertinent evidence.  As such records are "of record," they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an exhaustive search to secure for and (and all) outstanding STRs from the Veteran's Reserve service, specifically including records of any periodic examinations.  The search must encompass all appropriate service record depositories, as well as contact with his Reserve unit.  If the records are not located, the scope of the search for the records must be noted in the record.  

2.  Because the prior findings that the Veteran was never seen at the Kansas City VAMC (and that therefore no records of his treatment at that facility are available) are contradicted by contemporaneous records in the Veteran's claims file, the AOJ should arrange for an exhaustive search for complete records of the Veteran's evaluations, hospitalization, treatment at that facility from 1970 to 1973.  

If no additional (to those already in the claims file) records are located, the scope of the search must be described for the record.  

3. After the development sought above is completed, the AOJ should return the claims file to the VA examiner who examined the Veteran in October 2009 (and furnished a nexus opinion as to secondary service connection) for an addendum opinion that addresses the Veteran's direct service connection (i.e., that his current shoulder disabilities are due to injuries sustained when he was thrown from a tank) theory of entitlement.  [If the October 2009 examiner is unavailable, the AOJ should arranged for the Veteran to be examined by another orthopedist to secure the opinion sought.]  Based on review of the entire record, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (a 50% or greater probability) that the Veteran's diagnosed right and left shoulder disabilities are directly related to his active duty service, and specifically injuries sustained therein (being thrown from a tank)?  

The examiner must explain the rationale for the opinion.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

